 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 56 
326 
Transcare New York, Inc. 
and
 International Associa-
tion of Emts and Paramedics, National Associa-
tion of Government Employees, SEIU Local 
5000, Petitioner.  
Case 29ŒRCŒ11762 
July 29, 2010 
DECISION ON REVIEW AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER The National Labor Relations Board has delegated its 
authority in this proceeding 
to a three-member panel, 
which has considered the Petitioner™s request for review 
of the Acting Regional Director™s Supplemental Decision 
on Objections, Order consolidating cases and notice of 
hearing.  The Petitioner™s reque
st for review is granted 
solely with respect to the Petitioner™s Objection A.3.  

Having carefully considered the matter in light of the 
Petitioner™s request fo
r review, we find, contrary to the 
Acting Regional Director, that the Petitioner™s Objection 

A.3 raises substantial and material factual issues of fact 
that can best be resolved after a hearing.  The request for 
review is denied in all other respects. 
The mixed manual ballot and mail ballot election was 
conducted pursuant to a Decision and Direction of Elec-
tion,
1 in a unit of all full-time and regular part-time 
emergency medical technicians and paramedics em-
ployed in the Employer™s New York City 911/EMS Divi-
sion.2  The tally of ballots shows 99 for and 127 against 
the Petitioner, with 14 challenged ballots, an insufficient 
number to affect the results of the election.  On Decem-
ber 7, 2009, the Petitioner filed timely objections to con-

duct affecting the results of the election.  
In Objection A.3, the Petitioner alleged that there was 
unlawful surveillance of employees by the Employer™s 
managers and supervisors outside of the voting sites at 
the Brooklyn, Beth Israel, Montefiore, and Mount Sinai 

facilities.  The Acting Regional Director directed a hear-
ing with respect to the alleged conduct at the Brooklyn 
Hospital site, finding that there were substantial and ma-

terial issues, including issues of fact and credibility, that 
would be best resolved at a hearing.  In reaching this 
decision, the Acting Regional Director applied Board law 
addressing managerial or supervisory surveillance at 
election locations and found that, in light of the evidence 
                                                          
 1 The manual balloting was cond
ucted on November 17 and 18, 
2009, and the mail balloting was conducted from November 10Œ24.  

The ballot count took place on November 30. 
2 The unit excluded all emergency medical technicians and paramed-
ics employed in the Employer™s Ambulance Transport Division, Spe-

cial Operations Division, and We
stchester County 911/EMS Division, 
all other employees, dispatchers, am
bulette drivers, guards, managers 
and supervisors as defined in the Act. 
that at this site two superv
isors were standing within 50 
yards of the voting site, in areas that all voters had to 
pass on the way to the polling place, a hearing was war-
ranted.  Although the Acting Regional Director analyzed 

the objection as to the Brooklyn site under a surveillance 
standard, he failed to apply the surveillance standard in 
analyzing similar allegations at the other three sites.  Ap-

plying an electioneering analysis, he overruled Objection 
A.3 with regard to the alleged surveillance at the Beth 
Israel, Montefiore, and Mount Sinai sites. 
The Petitioner contends in its request for review that 
the presence of supervisors at the Beth Israel, Monte-
fiore, and Mount Sinai voting sites was equally, if not 
more, coercive than the pres
ence of supervisors at the 
Brooklyn site, and that the hearing ordered on Objection 

A.3 for the Brooklyn site should be expanded to include 
other voting sites.
3 The Petitioner asserts that the em-
ployees had to pass supervisors at all three sites in order 

to enter and leave the polling site, a contention not ad-
dressed by the Acting Regional Director. 
Section 102.69 of the Board™s Rules and Regulations 
provides for a hearing where 
the Regional Director con-
cludes that the objections raise substantial and material 
issues of fact.  As the objecting party, the Petitioner has 

the burden of providing evidence in support of its objec-
tions.  NLRB Casehandling Manual (Part Two) Repre-
sentation Proceedings, Section 11392.10; 
Park Chevro-
let-Geo, 308 NLRB 1010 fn. 1 (1992).  A hearing should 
be held if the Petitioner has established that it could pro-
duce at a hearing evidence that, if credited, would war-

rant setting aside the election.  NLRB Casehandling 
Manual (Part Two) Represen
tation Proceedings Section 
11395.1.
   The Petitioner may satisfy its burden
 by spe-
cifically identifying witnesses who would provide direct 
rather than hearsay testimony to support its objections, 

specifying which witnesses would address which objec-
tions.  
Builders Insulation Inc.
, 338 NLRB 793, 794Œ795 
(2003), citing, inter alia, NLRB Casehandling Manual 

(Part Two) Representation Pr
oceedings, Section 11392.6; 
Heartland of Martinsburg
, 313 NLRB 655 (1994); 
Hol-
laday Corp.
, 266 NLRB 621 (1983).
4                                                           
 3 The hearing was held from April 6Œ9, 2010. 
4 Although our dissenting colleague
 contends that the Board in 
The 
Daily Grind
, 337 NLRB 655, 656 (2002), expressed a preference for 
evidence in support of objections in the form of an affidavit or affida-
vits, the Board has not required evid
ence in this form.  Indeed, in 
The 
Daily Grind
, the Board found that ﬁ[a]t a minimum, the Employer 
should have identified witnesses a
nd provided a description of the 
relevant information they could provide,ﬂ a requirement clearly met in 
the instant case.  Id.  In 
Holladay Corp.
, the Board held that when an 
objecting party has provided details 
of the alleged objectionable con-
duct and identified witnesses who 
allegedly could provide supporting 
evidence, the Regional Director coul
d not overrule the objections solely 
because the objecting party had not 
produced the witnesses or their 
 TRANSCARE NEW YORK
, INC
. 327
Contrary to our dissenting colleague, we find that the 
Petitioner has met its burden of establishing that it could 
produce specific evidence at a hearing that, if credited, 
would warrant setting aside the election.  See NLRB 

Casehandling Manual (Part Two), Section 11395.1.  The 
Petitioner™s Position Statement in Support of Objections, 
submitted to the Region, identified witnesses who di-

rectly observed the alleged surveillance at each of the 
facilities, which involved senior managers stationing 
themselves outside of the polli
ng areas at the Beth Israel, 
Montefiore, and Mount Sinai facilities in view of the 
employees as they entered and exited the polling sites.  
The Petitioner also provided an email sent from its attor-
ney to a Board agent on November 17, the first day of 
the manual balloting, complaining that supervisors were 

stationed outside of the polling area at the Beth Israel 
facility.  We find that this evidence raises substantial and 
material factual issues requiring a hearing. 
In directing a hearing as to
 these three sites, we are 
mindful that the Acting Regi
onal Director directed a 
hearing with respect to the 
Brooklyn facility, involving 
similar facts.  We further consider that there is a pending 
unfair labor practice complaint in related Case 29ŒCAŒ
29632, alleging unlawful surveillance by the Employer™s 

supervisors, in violation of Section 8(a)(1) of the Act.  
Two of the supervisors at issue in Objection A.3 (Sharon 
Greaves and Michelle Cohen) were also named in that 

complaint for their alleged surveillance activities at the 
Beth Israel site, and Greaves and Maryanne Sawyer were 
named in an additional allegation involving unlawful 

surveillance. 
J. P. Mascaro & Sons
, 345 NLRB 637 (2005), relied 
on by our dissenting colleague, is distinguishable.  In that 
case, the Board decided the me
rits of an unlawful sur-
veillance objection based on the evidence developed at 

an evidentiary hearing and, 
reversing the judge, found 
that the presence of the employ
er™s president at least 35 
feet and up to 54 feet away 
from the front door of the 
facility for most of the day of the election did not consti-
tute objectionable surveillanc
e because ther
e was insuffi-cient evidence to establish th
at the employees had to pass 
by the president in order to vote.
5                                                                                               
 affidavits.  In so finding, the Boar
d recognized the practical difficulties 
that may confront an objecting part
y in securing the voluntary coopera-
tion of employee witnesses.  266 NLRB at 622.  See also 
Builders Insulation Inc., supra; 
Heartland of Martinsburg
, 313 NLRB at 655 
(finding that the Board™s rules do not require that the objecting party™s 
evidence ﬁinclude signed witness 
statements or affidavits.ﬂ). 
5 In 
J. P. Mascaro
, the Board found that the administrative law judge 
conflated the analysis applied in 
surveillance and electioneering cases 
in finding that the president™s pr
esence, without more, constituted ob-
jectionable conduct. 
To begin, it is clear that 
J. P. Mascaro
, where the 
Board analyzed the merits 
of an objection based on re-
cord evidence developed at an 
evidentiary hearing, is not 
controlling here, where the only issue is whether there is 

sufficient evidence to warrant 
a hearing in the first place.  
Furthermore, the Petitioner has alleged sufficient facts 
that, if established at a hearing, would distinguish this 

case from 
J. P. Mascaro. 
For example, the Petitioner 
alleges, and names supporting witnesses who directly 
observed the conduct, that empl
oyees were ﬁrequiredﬂ to 
pass a senior manager at the Beth Israel site in order to 
enter and exit the polling place, 
and that senior managers 
at all three of these sites were standing outside the poll-
ing areas ﬁwithin view of em
ployees as they entered and 
exited the polling places.ﬂ  In 
J. P. Mascaro
, by contrast, 
the Board found that the ab
sence of any such evidence 
that employees were required to pass by the president in 
order to vote was determinative.  Similarly, although the 

union in 
J. P. Mascaro 
never objected to the president™s 
presence, the Petitioner in the instant case sent an email 
to a Board agent during th
e manual election objecting 
that supervisors were standing in front of the voting sites 
during the election.  Finally, 
in the case before us, unlike 
in 
J. P. Mascaro
, there were other surveillance allega-
tions set for hearing in both the unfair labor practice case 
and the objections case (Objec
tion A.1 and the aspect of 
Objection A.3 involving the Brooklyn site). 
Under these circumstances, we
 find that Objection A.3 
raises substantial and material issues of fact warranting a 
hearing. 
ORDER This case is remanded to the 
Regional Director for fur-
ther appropriate action. 
 MEMBER 
SCHAUMBER, dissenting in part. 
While I agree that the Acting Regional Director erred 
in not applying a surveillance analysis in his assessment 
of the Petitioner™s objection, I would still deny the Peti-

tioner™s request for review to the extent it alleges objec-
tionable conduct during the election at the Beth Israel, 
Mount Sinai, and Montefiore facilities.  I do not believe 

the Petitioner has carried its significant burden of dem-
onstrating a ﬁcompelling reasonﬂ for granting review in 
this case, apparently on a theory that the Acting Regional 

Director™s determination that 
no substantial and material 
factual issues warranting a hearing existed was ﬁclearly 
erroneous on the record.ﬂ  See Section 102.67(c) of the 

Board™s Rules and Regulations.
6                                                           
 6 The Petitioner™s request for review of supplemental decision fails 
to cite Sec. 102.67 or to state the grounds upon which, pursuant to the 
Board™s Rules and Regulations, a grant of review is warranted in this 
case.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 328 
As the Board explained in 
Frontier Hotel
, 265 NLRB 
343, 343 (1982), ﬁ[t]he burden is on the objecting party 
to demonstrate to the Board that the evidence it submit-
ted to the regional director, if credited, would warrant 

setting aside the election.ﬂ  See also
 NLRB Casehandling 
Manual (Part II) Representation Proceedings, Section 
11395.1.  The primary evid
ence the Petitioner relies 
upon
7 is the position statement it submitted to the Acting 
Regional Director in support of its objections, and that 
statement contains more argument than representations 

of fact as to which specifically identified witnesses 
would testify.
8   However, even crediting the bare-bones 
allegations contained therein, I cannot conclude that the 
Acting Regional Director erred in determining that a 
hearing was unnecessary. 
Specifically, the position statement alleges only that 
two identified witnesses observed various managers and 
supervisors standing on street corners approximately 150 

feet from the facilities where voting was to occur.  See 
Position Statement in Support of Objections at 1Œ2.  
There is no representation that the managers or supervi-

sors stood in any designated 
no-electioneering zone, that 
they had direct views of the polling area, or that they 
were otherwise positioned to ascertain whether the em-

ployees entering the facility were doing so to vote rather 
than for job related or other purposes.  Nor, at least in the 
sections of the position statement that recites facts as to 

which identified witnesses would testify, is there any 
                                                          
 7 The Petitioner also submitted ﬁa di
sorganized stack
 of printed e-
mails messagesﬂ that ﬁwere not a
rranged chronologically, or by Objec-
tion number, and the particular Objection to which each e-mail per-
tained was not identified.ﬂ  Actin
g Regional Director™s Supplemental 
Decision on Objections at 10.  One of these emails, dated November 

17, 2009, was from the Petitioner™s 
counsel, Jean Zeiler, and alleged 
that supervisors were standing within 50 yards of the polls, apparently 
at the Brooklyn, Beth Israel, and Mt. Sinai facilities.  See id.  My col-

leagues rely on this document as evidence warranting a hearing despite 
the fact that it fails to state any ba
sis for Zeiler™s assertion and identifies 
no witness with firsthand knowledge 
who would testify to the facts set 
forth therein.  Moreover, Zeiler was the same counsel who subse-
quently prepared the Petitioner™s pos
ition statement and she does not 
identify herself as a witness and did not repeat the same assertions in 

the position statement.  Thus, the email carries no more evidentiary 
value than a naked and unsupported a
ssertion in a brief.  The Regional 
Director properly declined to direct
 a hearing on the basis of this docu-
ment and my colleagues err in relying upon it. 
8 The Board has stated its preference for affidavits and documentary 
evidence, particularly where a part
y is challenging a Regional Direc-
tor™s factual findings.
  See, e.g.
, The Daily Grind
, supra, 337 NLRB at 
656 (party is ﬁrequired to supply the Board with some evidence sup-
porting its [objection], preferably in the form of an affidavit or affida-

vits.ﬂ); cf. 
Aramark Sports & Entertainment Services
, 327 NLRB 47, 
47 (1998) (ﬁ[T]he petitioner™s reques
t for review should have been 
accompanied by documentary evidence [including affidavits] previ-

ously submitted to the Regional Director raising serious doubts as to 
the Regional Director™s factual findings.ﬂ); Sec. 102.71(a)(3) of the 
Board Rules and Regulations. 
representation that employees had to pass by any man-
ager in order to vote; indeed that seems inherently im-
plausible given the distance at which the managers were 
standing from the buildings where voting occurred.
9 Contrary to my colleagues, I believe that cases such as 
J. P. Mascaro & Sons
, supra, demonstrate that the facts 
alleged by the Petitioner are insufficient, as a matter of 

Board law, to establish objectionable conductŠat the 
very least as to the Mount Sinai and Montefiore facili-
ties.10  In 
J. P. Mascaro & Sons,
 the Board found that the 
presence of the employer™s president, a more senior ex-
ecutive than the supervisors at issue here, was not objec-
tionable where he was stationed some 30 to 54 feet away 
from the front door of the facility with no direct view of 
the polling area, and the evidence did not establish that 

employees had to pass by him to vote.  
J. P. Mascaro & 
Sons
, supra, 345 NLRB at 639.  If the Board determined 
that those facts failed to make out objectionable conduct, 

the Acting Regional Director 
was clearly on firm ground 
in finding that the facts alleged by the Petitioner in its 
position statement were insufficient, even if credited, to 

warrant setting aside the election in this case.
11 For the foregoing reasons, I would deny review.  
While the threshold for establishing that a Regional Di-

rector™s determination that a hearing is unnecessary may 
not be the most exacting, neither is it trivial.  The 
                                                          
 9 At p. 3 of its position statement, the Petitioner asserts that a man-
ager ﬁstood outside one of the pollin
g locationsﬂ in a manner such that 
ﬁ[e]mployees were required to walk 
past him to enter and exit the poll-
ing place.ﬂ  The position statement does not specifically identify the 
location where this occurred, how long the manager was present, or 

what witness would testify to the 
alleged facts.  Under the circum-
stances, and given the fact that the manager, by the Petitioner™s own 
representation, stood some 150 feet
 from the facility where polling 
occurred, I cannot say that the Regional Director™s finding that there 

were no substantial and material issues of fact warranting a hearing was 
clearly erroneous on the record before him. 
10 My colleagues draw the inferen
ce that the Petitioner intended to 
represent that the incident discussed in fn. 9, supra, occurred at the Beth 
Israel location, and that identified 
witnesses could testify to it.  How-
ever, it is not our role ﬁto assume the objecting party™s burden and 

conduct a ‚fishing expedition™ into 
the investigatory file [or position 
statement] for evidence the objecti
ng party has failed to identify.ﬂ  
Frontier Hotel, supra, 265 NLRB at 344.  Even if I were inclined to 
such a generous reading of the 
unsupported position statement, that 
would not establish substantial and material facts to support a finding 
of objectionable conduct at the other two facilities.   
11 My colleagues attempt to distinguish 
J. P. Mascaro & Sons
 on the 
ground that the Petitioner here asserts th
at the supervisors were in view 
of employees as they entered and 
exited the polling places.  However, 
the portion of the Petitioner™s position 
statement that recites facts to 
which identified witnesses would testify places the supervisors on 
public streets some 150 feet distant from and outside of the buildings 

where voting occurred.  They, 
just as the president in 
J. P. Mascaro & 
Sons, may have been in a position to view employees entering or exit-
ing the buildings, but that alone does not establish objectionable con-

duct.  
J. P. Mascaro & Sons
, supra, 345 NLRB at 639. 
 TRANSCARE NEW YORK
, INC
. 329
Board™s Rules and Regulations 
are structured to ensure 
the expeditious resolution of questions concerning repre-
sentation, and to restrict hearings to those cases in which 
a Regional Director™s inves
tigation reveals that there 
truly are substantial and material factual issues in dis-
pute.  
Frontier Hotel
, supra, 265 NLRB at 344 (ﬁSince 
our rules require a hearing only in cases in which mate-

rial facts are in dispute, hear
ings in all other cases would 
waste time, money, and effort
 for all concerned, while 
unduly delaying resolution of the question concerning 
representation and unjustifiably denying unit employees 
their right to have their election choice implemented 

through the appropriate certification.ﬂ).  The Petitioner 
has failed to establish that the Acting Regional Director™s 
decision not to conduct a hear
ing was clearly erroneous.  
I therefore respectfully dissent. 
 